DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on October 21, 2019disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of SN 15/529,773 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese Patent 2009-167882.  JP ‘882 discloses an impeller formed a disk-like shape about an axis.  The impeller body having a front surface side and a back surface side. The back surface has a first back surface and a second back surface.  The back surface side of the impeller body includes a first back surface (23 in .  


    PNG
    media_image1.png
    452
    1111
    media_image1.png
    Greyscale


Regarding the claimed particular extent direction of the second back surface, the material of the impeller, the thickness of the step as well as the particular location/the material of the reinforcement ring, the specification fails to establish any criticality of the limitations.  Even if applicants show a great improvement over the prior art, applicants must then show that such a modification is beyond the capabilities of a person of ordinary skill in that art.  In re Sola, 77 F.2d 627, 25 USPQ 433.  In re Normann et al., .  

Claims 8, 17-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese Patent 2009-167882 in view of the Japanese Patent 7-49099.  JP ‘882 disclose the impeller with the reinforcement ring as explained above.  JP ‘099 shows that the use of a reinforcement ring disposed inside of an impeller is old and well known in the art.  Since the prior art references art from the same field of endeavor, the purpose disclosed by the JP ‘099 would have been recognized in the pertinent art of the JP ‘882.  Therefore, it would have been obvious at the time the invention was made to a .  

Claims 1-7, 9-16 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese Patent 62-114103 in view of JP 2009-167882. 
JP ‘103 discloses an impeller having a disk-like shape and rotates about a rotation center axis together with a rotating shaft. The impeller body having a front surface side and a back surface side.  The back surface side being provided with a first back surface (21) extending in a radial direction of the impeller body and a second back surface extending between the rotation shaft and the first back surface, and a step section (32) facing an outer peripheral side of the impeller body formed between the first back surface and the second back surface in an axial direction of the impeller body.  A plurality of blades provided on the front surface side of the impeller body. A reinforcing ring (34) having an annular shape in a circumferential direction of the impeller body, the reinforcing ring being fitted to the step section (32) from the outer peripheral side.  However, JP ‘103 does not show the use of the same thickness of the width of the step.   
JP ‘882 discloses the provision of a reinforcement ring (7) on a step (6) on the back side of an impeller.  The width of the reinforcement is the same as the width of the step.  Since the prior art references art from the same field of endeavor, the purpose disclosed by JP ‘882 would have been recognized in the pertinent art of JP ‘103.  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the reinforcement ring of JP ‘103 with the same width of the step as taught by JP ‘882.  Regarding the claimed particular material for the 
Regarding claim 4, JP ‘103 discloses the step on a boss portion (See Fig. 2 and 3).   Regarding claim 25, see the explanation in supra
Claims 8 ,17-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over  the Japanese Patent 62-114103 in view of JP ‘882  as applied to claim 2 above, the Japanese Patent 7-49099.  JP ‘103 discloses the reinforcement ring as modified by JP ‘882 on the backside of the impeller as explained above. JP ‘099 shows that the use of a reinforcement ring disposed inside of an impeller is old and well known in the art.  Since the prior art references art from the same field of endeavor, the purpose disclosed by the JP ‘099 would have been recognized in the pertinent art of the JP ‘103.  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide the device of the JP ‘103 with the reinforcement ring inside of the impeller as taught by the JP ‘099.  

Claims 1-7, 9-16 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese Patent 62-114103 in view of Yoo (US 2008/0286113). JP ‘103 discloses an impeller having a disk-like shape and rotates about a rotation center axis together with a rotating shaft. The impeller body having a front surface side and a back surface side.  The back surface side being provided with a first back surface (21) extending in a radial direction of the impeller body and a second back surface extending between the rotation shaft and the first back surface, and a step section (32) facing an outer peripheral side of the impeller body formed between the first back surface and the second back surface in an axial direction of the impeller body.  A plurality of blades provided on the front surface side of the impeller body. A reinforcing ring (34) having an annular shape in a circumferential direction of the impeller body, the reinforcing ring being fitted to the step section (32) from the outer peripheral side.  However, JP ‘103 does not show the use of the same thickness of the width of the step.   

Regarding claim 4, JP ‘103 discloses the step on a boss portion (See Fig. 2 and 3).   Regarding claim 25, see the explanation in supra

Claims 8 ,17-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over  the Japanese Patent 62-114103 in view of Yoo as applied to claim 2 above, and further in view of the Japanese Patent 7-49099.  JP ‘103 discloses the reinforcement ring as modified by Yoo on the backside of the impeller as explained above. JP ‘099 shows that the use of a reinforcement ring disposed inside of an impeller is old and well known in the art.  Since the prior art references art from the same field of endeavor, the purpose disclosed by the JP ‘099 would have been recognized in the pertinent art of the JP ‘103.  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide the device of the JP ‘103 with the reinforcement ring inside of the impeller as taught by the JP ‘099.  
Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive. The issue in this application is the extended direction of the second surface.  Since the applicants fail to disclose any criticality of the extended direction of the second surface, it is considered as a matter of mechanical design depending upon their needs such as reducing a weight, making a compact or easy balancing.  The applicants are suggested to submit the declaration indicates that such design has an unexpected results based upon the experimental results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phuttiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        March 10, 2021